DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
Response to Amendment
This office action is written in response to an amendment filed on 5/31/2022. As directed by amendment: Claims 21, 28, 35 were amended. Claims 22-27, 29, 31-34, and 36-40 were not amended. Claims 1-20, 23, 30, and 37 were cancelled. No claims were added. Thus, Claims 21-22, 24-29, 31-36, and 38-40 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 24-29, 31-36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al (“Colrain”, US 20050262183) in view of Jeong et al (“Jeong”, US 20150230199) in further view of Takeuchi et al (“Takeuchi”, US 20050144505) and in even further view of Alperovitch et al (“Alperovitch”, US 20080175226).
Regarding Claim 21, Colrain teaches a computer services environment comprising: 
a database connection pool maintaining a plurality of active database connections to an on-demand database system (Fig. 1, elements {102a-102n, 104, 112, 114, 116a-116n}, par 35-40, par 42-45), 
the database connection pool including (an application server) configured to provide access to the on-demand database system by a plurality of clients, (the application server) sharing the plurality of active database connections (Fig. 1, elements {102a-102n, 104, 112, 114, 116a-116n}, par 35-40, par 42-45); 
a database connection pool event handler configured to identify a plurality of events occurring in the database connection pool and to generate a plurality of categorization messages corresponding with the plurality of events (Fig. 1, element 120, par 51; par 56; par 35-40, par 42-45; The database connection pool event handler is the event handler 120. The categorization messages are the event type and attributes that are passed along.);
database system requests (par 16; par 35);
clients (Fig. 1, elements 102a-102n, par 36);
on-demand database system by the designated client (Fig. 1, elements {102a-102n, 104, 112, 114, 116a-116n}, par 35-40, par 42-45);
active database connections (Fig. 1, elements {102a-102n, 104, 112, 114, 116a-116n}, par 35-40, par 42-45).
Colrain does not explicitly teach a plurality of application; the plurality of application servers; a designated one of the categorization messages identifying whether the corresponding event resulted in resolution of a connection exhaustion event; the designated categorization message also including contextual information identifying a designated one of the clients as originating one or more requests related to the connection exhaustion event; anomaly detection engine configured to analyze the plurality of categorization messages to identify a designated one of the (elements) as being at least partially responsible for the connection exhaustion event; and to throttle access to the system by withholding a portion of the connections.
Jeong teaches a designated one of the categorization messages identifying whether the corresponding event resulted in resolution of a connection exhaustion event (par 142; The connection exhaustion event is the congestion on the control plane.), 
the designated categorization message also including contextual information related to the connection exhaustion event (par 142; The connection exhaustion event is the congestion on the control plane. The contextual information is the information included in the message for notifying that throttling is no longer necessary.); 
and to throttle access to the system (par 142).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Colrain with the throttling of Jeong because it allows the network to catch up with incoming requests in order to relieve network congestion.
Colrain and Jeong do not explicitly teach information identifying a designated one of the clients as originating one or more requests; an anomaly detection engine configured to analyze the plurality of categorization messages to identify a designated one of the (elements) as being at least partially responsible for the connection exhaustion event; throttle by withholding a portion of the connections.  
Takeuchi teaches an anomaly detection engine configured to analyze the plurality of categorization messages to identify a designated one of the (elements) as being at least partially responsible for the connection exhaustion event (par 12-14; The anomaly detection engine is the network monitoring program which contains a fault location determining unit and a failure detecting unit. The connection exhaustion event is the failure from a communication situation. The categorization messages are the events contained in the fault location determining table.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Colrain and Jeong with the network monitoring program of Takeuchi because it allows for network issues to be located so that they can be quickly fixed (Takeuchi; par 12-14; par 54).
Colrain, Jeong, and Takeuchi do not explicitly teach information identifying a designated one of the clients as originating one or more requests; throttle by withholding a portion of the connections.  
Alperovitch teaches information identifying a designated one of the clients as originating one or more requests (par 6-7; par 73; par 77); 
throttle by withholding a portion of the connections (par 6-7; par 73; par 77).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Colrain, Jeong, and Takeuchi with the reputation-based connection throttling of Alperovitch because it allows for non-reputable entities to be blocked from entering the network based on entity attributes, thereby improving security (Alperovitch; par 4-7).
	Regarding Claim 22, Colrain, Jeong, Takeuchi, and Alperovitch teach the method of claim 21.
Colrain and Jeong do not explicitly teach wherein analyzing the categorization messages comprises extracting the contextual information from a designated one of the categorization messages.
Takeuchi teaches wherein analyzing the categorization messages comprises extracting the contextual information from a designated one of the categorization messages (par 12-14; The anomaly detection engine is the network monitoring program which contains a fault location determining unit and a failure detecting unit. The connection exhaustion event is the failure from a communication situation. The categorization messages are the events contained in the fault location determining table.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Colrain and Jeong with the network monitoring program of Takeuchi because it allows for network issues to be located so that they can be quickly fixed (Takeuchi; par 12-14; par 54).
Regarding Claim 24, Colrain, Jeong, Takeuchi, and Alperovitch teach the method of claim 21.
Colrain further teaches wherein the database connection pool handler is configured to create an event record based on the plurality of events (Fig. 1, elements {102a-102n, 104, 112, 114, 116a-116n, 118, 120}, par 35-40, par 42-45; par 51; par 56; The database connection pool event handler is the event handler 120. The categorization messages are the event type and attributes that are passed along. The event handler creates a record when it passes along the event type and attributes, after receiving events from the notification service daemon 118. Thus, the record is created based on the plurality of events.).  
Regarding Claim 25, Colrain, Jeong, Takeuchi, and Alperovitch teach the method of claim 21.
Colrain further teaches wherein the database connection pool handler is configured to publish a first one or more of the categorization messages via a messaging bus and to store a second one or more of the categorization messages in a data store (Fig. 3, element 302, par 101; Fig. 1, elements {102a-102n, 104, 112, 114, 116a-116n, 118, 120}, par 35-40, par 42-45; par 51; par 56; The database connection pool event handler is the event handler 120. The categorization messages are the event type and attributes that are passed along. The event handler publishes and stores the event type and attributes when it passes along the event type and attributes. The first one or more categorization messages are the event type and attributes for a first set of events. The second one or more categorization messages are the event type and attributes for a second set of events.. The messaging bus is the bus 302 for communicating information.).  
Regarding Claim 26, Colrain, Jeong, Takeuchi, and Alperovitch teach the method of claim 21.
Colrain does not explicitly teach wherein the contextual information indicates whether an event is an Identified type event or a Not Identified type event.  
Jeong teaches wherein the contextual information indicates whether an event is an Identified type event or a Not Identified type event (par 142; The connection exhaustion event is the congestion on the control plane. The contextual information is the information included in the message for notifying that throttling is no longer necessary, which indicates that the event is identified and resolved.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Colrain with the throttling of Jeong because it allows the network to catch up with incoming requests in order to relieve network congestion.
Regarding Claim 27, Colrain, Jeong, Takeuchi, and Alperovitch teach the method of claim 26.
Colrain does not explicitly teach wherein the contextual information indicates whether the Identified type event is a Resolved type event or a Not Resolved type event.  
Jeong teaches wherein the contextual information indicates whether the Identified type event is a Resolved type event or a Not Resolved type event (par 142; The connection exhaustion event is the congestion on the control plane. The contextual information is the information included in the message for notifying that throttling is no longer necessary, which indicates that the event is identified and resolved.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Colrain with the throttling of Jeong because it allows the network to catch up with incoming requests in order to relieve network congestion.
Regarding Claim 28, Colrain teaches a method comprising: 
maintaining a plurality of active database connections to an on-demand database system at a database connection pool (Fig. 1, elements {102a-102n, 104, 112, 114, 116a-116n}, par 35-40, par 42-45), 
the database connection pool including (an application server) configured to provide access to the on-demand database system by a plurality of clients, (the application server) sharing the plurality of active database connections (Fig. 1, elements {102a-102n, 104, 112, 114, 116a-116n}, par 35-40, par 42-45); 
identifying a plurality of events occurring in the database connection pool at a database connection pool event handler (Fig. 1, element 120, par 51; par 56; The database connection pool event handler is the event handler 120. The categorization messages are the event type and attributes that are passed along.); 
generating a plurality of categorization messages corresponding with the plurality of events (Fig. 1, element 120, par 51; par 56; The database connection pool event handler is the event handler 120. The categorization messages are the event type and attributes that are passed along.),
clients (Fig. 1, elements 102a-102n, par 36);
on-demand database system by the designated client (Fig. 1, elements {102a-102n, 104, 112, 114, 116a-116n}, par 35-40, par 42-45).
Colrain does not explicitly teach a designated one of the categorization messages identifying whether the corresponding event resulted in resolution of a connection exhaustion event, the designated categorization message also including contextual information related to the connection exhaustion event; analyzing the plurality of categorization messages at an anomaly detection engine to identify a designated one of the (elements) as being at least partially responsible for the connection exhaustion event; and throttling access to the system.  
Jeong teaches a designated one of the categorization messages identifying whether the corresponding event resulted in resolution of a connection exhaustion event (par 142; The connection exhaustion event is the congestion on the control plane.), 
the designated categorization message also including contextual information related to the connection exhaustion event (par 142; The connection exhaustion event is the congestion on the control plane. The contextual information is the information included in the message for notifying that throttling is no longer necessary.); 
and throttling access to the system (par 142).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Colrain with the throttling of Jeong because it allows the network to catch up with incoming requests in order to relieve network congestion.
Colrain and Jeong do not explicitly teach analyzing the plurality of categorization messages at an anomaly detection engine to identify a designated one of the (elements) as being at least partially responsible for the connection exhaustion event.
Takeuchi teaches analyzing the plurality of categorization messages at an anomaly detection engine to identify a designated one of the (elements) as being at least partially responsible for the connection exhaustion event (par 12-14; The anomaly detection engine is the network monitoring program which contains a fault location determining unit and a failure detecting unit. The connection exhaustion event is the failure from a communication situation. The categorization messages are the events contained in the fault location determining table.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Colrain and Jeong with the network monitoring program of Takeuchi because it allows for network issues to be located so that they can be quickly fixed (Takeuchi; par 12-14; par 54).
The remainder of Claim 28 is rejected with the same reasoning as Claim 21.
Regarding Claim 29, Claim 29 is rejected with the same reasoning as Claim 22.
Regarding Claim 31, Claim 31 is rejected with the same reasoning as Claim 24.
Regarding Claim 32, Claim 32 is rejected with the same reasoning as Claim 25.
Regarding Claim 33, Claim 33 is rejected with the same reasoning as Claim 26.
Regarding Claim 34, Claim 34 is rejected with the same reasoning as Claim 27.
Regarding Claim 35, Claim 35 is rejected with the same reasoning as Claim 28.
Regarding Claim 36, Claim 36 is rejected with the same reasoning as Claim 22.
Regarding Claim 38, Claim 38 is rejected with the same reasoning as Claim 24.
Regarding Claim 39, Claim 39 is rejected with the same reasoning as Claim 25.
Regarding Claim 40, Claim 40 is rejected with the same reasoning as Claim 27, which depends on Claim 26.
Response to Arguments
Applicant’s arguments with respect to Claims 21-22, 24-29, 31-36, and 38-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rivera et al (US 20170201458), Abstract - The disclosure provides a system and method for controlling on a wireless device the amount and speed of data transferred between a wireless device and the Internet, and a wireless device with a metering client that can throttle data speeds and types based on how much data a user has used. Specifically, the wireless device includes a metering client to track one of data usage or an amount of prepaid data available. When the metering client determines that the amount of data available has exceeded a pre-determined threshold, the wireless device inhibits further data transmission amounts and speeds. 
Feller et al (US 20160300142), Abstract - According to one embodiment, a method in a server end station of a cloud for determining whether a service level agreement (SLA) violation has occurred or is expected to occur is described. The method includes receiving one or more insight models from an insight model builder, wherein each insight model is a based on one or more metrics previously collected from a virtualized infrastructure, and wherein each insight model models a particular behavior in the virtualized infrastructure and receiving real time metrics from the virtualized infrastructure. The method further includes for each of the one or more insight models, determining based on the received real time metrics that one or more services on the virtualized infrastructure is in an abnormal state or is expected to enter the abnormal state, wherein the abnormal state occurs when the insight model indicates that the associated modeled behavior violates a predetermined indicator. 
Homma et al (US 20170264671), Abstract - A remote communication system includes: a first communication terminal configured to establish a call session for transmitting and receiving at least a voice with a target communication terminal, and to communicate with the target communication terminal; and a second communication terminal configured to participate in the call session. The second communication terminal provides a given function that is not limited to a telephone call to one of the first communication terminal and the target communication terminal, in response to a request from one of a user of the second communication terminal, the first communication terminal, and the target communication terminal. 
Fortune et al (US 20160274962), Abstract - A scripting language, scripting-language execution environment and methodology is provided that allows for the self-tuning of troubleshooting scripts and, in particular, to allow for the execution of the troubleshooting workflow in an order that will resolve the user's troubleshooting issue with improved accuracy and speed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.A.C./ Examiner, Art Unit 2444 

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444